             Case 3:18-cv-05887-VC Document 29 Filed 01/15/19 Page 1 of 3




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     Kelsey L. Kuberka (SBN 321619)
 4
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5   21550 Oxnard St. Suite 780,
 6
     Woodland Hills, CA 91367
     Phone: 323-306-4234
 7   Fax: 866-633-0228
 8   tfriedman@toddflaw.com
     abacon@toddflaw.com
 9   mgeorge@toddflaw.com
10   twheeler@toddflaw.com
     kkuberka@toddflaw.com
11
     Attorneys for Plaintiff
12
13                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
14
15   ABANTE ROOTER AND PLUMBING Case No. 3:18-cv-05887- VC
     INC., individually and on behalf of all
16
     others similarly situated,              NOTICE OF VOLUNTARY
17                                           DISMISSAL OF THE INDIVIDUAL
18   Plaintiff,                              CLAIMS WITH PREJUDICE AND
                                             THE PUTATIVE CLASS CLAIMS
19          vs.                              WITHOUT PREJUDICE
20
     YOUNGEVITY INTERNATIONAL,
21
     INC., and DOES 1 through 10,
22   inclusive, and each of them,
23
     Defendant.
24
25
26
27
28



                                VOLUNTARY DISMISSAL
                                        -1-
              Case 3:18-cv-05887-VC Document 29 Filed 01/15/19 Page 2 of 3




 1         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of

 2   Civil Procedure 41(a)(1), hereby voluntarily dismisses the entire case with
 3
     prejudice as to the individual claims and without prejudice as to the putative class
 4
 5   claims. Each party shall bear their own costs and fees. Defendant has neither
 6
     answered Plaintiff’s Complaint, nor filed a motion for summary judgment.
 7
 8   Accordingly, this matter may be dismissed with prejudice and without an Order of
 9   the Court.
10
11
12
     Dated: January 15, 2019         Law Offices of Todd M. Friedman, P.C.
13
14                                          By:_/s/ Todd M. Friedman____
                                                  Todd M. Friedman, Esq.
15                                                Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   VOLUNTARY DISMISSAL
                                           -2-
              Case 3:18-cv-05887-VC Document 29 Filed 01/15/19 Page 3 of 3




 1   Filed electronically on this 15th Day of January, 2019, with:
 2
     United States District Court CM/ECF system
 3
 4   Notification sent electronically via the Court’s ECF system to:
 5
     Honorable Vince Chhabria
 6   United States District Court
 7
     Northern District of California

 8   And all Counsel of Record as Recorded on the Electronic Service List.
 9
10   This 15th Day of January, 2019
11   s/Todd M. Friedman, Esq.
12   Todd M. Friedman
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   VOLUNTARY DISMISSAL
                                           -3-
